           Case 5:20-cv-00538-R Document 8 Filed 08/07/20 Page 1 of 2




                    THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

CAMERON LEE SCHEMMER,                         )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          CIV-20-538-R
                                              )
FNU LNU,                                      )
                                              )
                     Respondent.              )

                                          ORDER

       On June 9, 2020, Mr. Schemmer filed this action seeking a writ of habeas corpus.

(Doc. No. 1). The Court returned a copy of the original Petition to Mr. Schemmer for his

signature as required by Federal Rule of Civil Procedure 11. (Doc. No. 2) The Court also

referred the case to United States Magistrate Judge Shon T. Erwin for preliminary review.

(Doc. No. 3). On June 16, 2020, Judge Erwin issued an Order identifying additional

deficiencies in Petitioner’s original filing, specifically noting that Petitioner did not name

a proper respondent, had not paid the filing fee nor sought leave to proceed in forma

pauperis via a properly filed motion. (Doc. No. 5). Although Petitioner re-submitted a

signed copy of his petition on June 17, 2020, he did not cure the other deficiencies

identified by Judge Erwin in his June 16, 2020 Order. As a result, on July 13, 2020, Judge

Erwin issued a Report and Recommendation recommending dismissal of the action without

prejudice in light of Petitioner’s failure to respond to the Court’s June 16, 2020 Order. The

record reflects that Petitioner has not objected to the Report and Recommendation, sought

an extension of time in which to object, nor has he paid the filing fee or filed a motion
          Case 5:20-cv-00538-R Document 8 Filed 08/07/20 Page 2 of 2




seeking leave to proceed without prepayment of fees. Accordingly, the Court hereby

ADOPTS the Report and Recommendation and DISMISSES this action without prejudice.

      IT IS SO ORDERED this 7th day of August 2020.




                                        2
